Case: 1:17-md-02807-JSG Doc #: 453 Filed: 09/07/21 1 of 13. PageID #: 19782


   UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF OHIO

                               :
                               :                              CASE NO. 1:17-md-2807
   IN RE: SONIC CORP. CUSTOMER :                              MDL No. 2807
   DATA SECURITY BREACH        :
   LITIGATION                  :                              ORDER
                               :
   (FINANCIAL INSTITUTIONS)    :                              [Resolving Doc. 431; Doc. 395;
                               :                                 Doc. 311]



   JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           In 2017, unidentified third parties accessed Sonic 1 customers’ payment card data.

   The hackers stole customer payment card information from more than seven-hundred Sonic

   franchised Drive-Ins.

           The compromised Sonic Drive-In restaurants were independently owned, but Sonic’s

   franchise agreements required the franchisees give Sonic access to the franchisees’

   transaction data through a Sonic-managed virtual private network (VPN). 2 The hackers

   accessed the franchisees’ transaction data using VPN credentials that Sonic had issued to a

   transaction-processing service.

           In this case, Plaintiff financial institutions sue Defendants for negligence in creating

   unsecure systems that led to the breach. The Court certified a class action. 3

           Defendants now seek summary judgment. 4 After reviewing the parties’ extensive



           1
             Sonic Corporation and its subsidiaries and affiliates Sonic Industries Services, Inc., Sonic Capital LLC,
   Sonic Franchising LLC, Sonic Industries LLC, and Sonic Restaurants, Inc. (collectively, “Sonic” or “Sonic
   Defendants” or “Defendants”).
           2
             Doc. 437-5 at 7, 16, 18 (Sonic Franchising LLC License Agreement); Doc. 435-1 at ¶ 17 (Davis
   Declaration).
           3
             Doc. 343; Doc. 348.
           4
             Doc 431; Doc. 431-1. Over the course of the year, the parties have filed multiple versions of their
   summary judgment related documents. For ease and clarity, the Court cites the final versions.
Case: 1:17-md-02807-JSG Doc #: 453 Filed: 09/07/21 2 of 13. PageID #: 19783

   Case No. 1:17-md-2807
   Gwin, J.

   briefing, the Court finds that genuine fact questions remain.                    Defendant fails to show

   sufficient support for summary judgment.

           For the following reasons, the Court DENIES Defendants’ summary judgment motion.

       I. Background

           The underlying facts in this case have not changed since the Court ruled on the

   motion to dismiss: Between April and October 2017, hackers used malware installed on

   point-of-sale systems at 762 Sonic-branded restaurants to steal sales transaction payment

   card data. 5 The hackers targeted Sonic franchises that used an Infor-brand point-of-sale

   system.

           Although franchisees were independently owned and operated, Sonic set the

   parameters for transaction processing. Sonic required all franchisees to process all credit

   card transactions through First Data Merchant Services. 6 Franchisees used point-of-sale

   vendors, including Infor, for transaction-processing services that interfaced with First Data. 7

           Sonic stores used two types of transaction-processing systems: the POPS system at

   drive-in stalls, and the PAYS system at the drive-through window and inside the restaurant. 8

   The hack occurred in the PAYS system. 9


           5
              Doc. 202 at 5.
           6
              Doc. 431-1 at 7.
            7
              Id. at 8.
            8
              Doc. 431-1 at 7.
            9
              Doc. 435-1 at ¶ 36 (Davis Declaration); Doc. 437-2 at 14 (Trustwave Report).
            Here and elsewhere, the Court cites a report by Trustwave, a third party Sonic engaged to conduct a
   forensic investigation following the breach. Doc. 437-2 at 8. This report is likely admissible under Federal Rule
   of Evidence 801(d)(2)(D), as an admission by an agent. See Beck v. Haik, 377 F.3d 624, 639-40 (6th Cir.
   2004), overruled on other grounds by Adkins v. Wolever, 554 F.3d 650, 651 (6th Cir. 2009) (holding that an
   outside risk consultant is an “agent” for the purposes of this rule).
            Alternatively, it may be admissible as an authorized admission under Rule 801(d)(2)(C) or a business
   record under Rule 803(6). Marceau v. Int'l Bhd. of Elec. Workers, 618 F. Supp. 2d 1127, 1142-43 (D. Ariz.
   2009); Northgate Lincoln-Mercury Inc. v. Ford Motor Co., 507 F. Supp. 3d 940, 952 (S.D. Ohio 2020).
            Regardless of admissibility, the Court may properly consider this evidence at the summary judgment
                                                         -2-
Case: 1:17-md-02807-JSG Doc #: 453 Filed: 09/07/21 3 of 13. PageID #: 19784

   Case No. 1:17-md-2807
   Gwin, J.

           The un-hacked POPS system encrypts customer data end-to-end. 10 The hacked

   PAYS system, instead, allowed unencrypted data to remain on franchisee servers. 11 The

   VPN system allowed the hackers to access that unencrypted customer payment card data.

           While the parties disagree about the extent of Sonic corporate’s involvement with

   franchisee technology systems, both recognize a significant ongoing Sonic role.

           Point-of-sale vendors like Infor process the transactions, but “the general

   infrastructure of the PAYS environment is designed by Sonic.” 12 Sonic also facilitates the

   VPN that vendors use to access franchise systems remotely. 13 As the Sonic Defendants

   acknowledge, “Sonic corporate assisted its franchisees in setting up a dedicated VPN

   solution” for Infor to provide remote service assistance. 14 As part of this assistance, Sonic

   issued credentials to Infor to access the Sonic VPN. 15

           The hackers—likely German-based—used the Infor credentials to access the Sonic-

   created VPN channel. 16 For more than six months, the hackers were able to steal payment

   card data without detection. 17

           Multiple factors facilitated the hackers’ access to the Sonic VPN. Sonic left Infor’s

   remote access to the VPN “permanently enabled,” meaning that a hacker who obtained the

   Infor credential could connect to the VPN at any time. 18 At the time of the breach, Sonic


   stage. Bethel v. Jenkins, 988 F.3d 931, 938 (6th Cir. 2021).
           10
              Doc. 435-1 at ¶ 12 (Davis Declaration).
           11
              Doc. 437-2 at 14 (Trustwave Report); Doc. 437-17 at 52-54 (Ernst & Young Report). The Ernst &
   Young report is likely admissible for the same reasons as the Trustwave report.
           12
              Doc. 435-2 at ¶ 20 (Simon Declaration).
           13
              Doc. 437-2 at 14 (Trustwave Report).
           14
              Doc. 431-1 at 10-11.
           15
              Doc. 433 at 17:12-14, 18:22, 30:24; Doc. 437-2 at 14.
           16
              Doc. 431-1 at 12; Doc. 436 at 5; see also Doc. 437-14.
           17
              Doc 437-2 at 8-9, 17 (Trustwave Report).
           18
              Doc. 431-1 at 11; Doc. 437-2 at 17 (Trustwave Report).
                                                     -3-
Case: 1:17-md-02807-JSG Doc #: 453 Filed: 09/07/21 4 of 13. PageID #: 19785

   Case No. 1:17-md-2807
   Gwin, J.

   had not yet introduced a centralized logging system to monitor or alert for malicious

   activity. 19 Outdated software and weak passwords for both the Sonic-issued credential and

   the Infor servers also contributed to the breach. 20

           The parties dispute whether Sonic or Infor was responsible for logging and

   monitoring VPN access, changing the password for the Sonic-issued credential, and making

   the necessary changes to update the software. 21 Material facts remain unresolved.

       II. Discussion

                  a. Summary Judgment Standard

           A party should receive summary judgment if “the pleadings, depositions, answers to

   interrogatories, and admissions on file, together with the affidavits, if any, show that there is

   no genuine issue as to any material fact and that the moving party is entitled to judgment as

   a matter of law.” 22 A genuine issue of material fact exists where “a reasonable jury could

   return a verdict for the nonmoving party” based on the evidence. 23

           In reviewing a motion for summary judgment, the Court views all evidence in the

   light most favorable to the nonmoving party. 24 The nonmoving party “must show sufficient

   evidence to create a genuine issue of material fact” 25 as to each of the claim’s required

   elements. 26 But summary judgment is still appropriate “[i]f the evidence is merely colorable




           19
                Doc. 437-2 at 17 (Trustwave Report).
           20
                Id.
           21
              Doc. 431-1 at 17; Doc. 436 at 19-20.
           22
              Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citation omitted).
           23
              Peffer v. Stephens, 880 F.3d 256, 262 (6th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477
   U.S. 242, 248 (1986)).
           24
              Thomas v. Speedway SuperAmerica, LLC, 506 F.3d 496, 500–01 (6th Cir. 2007) (citation omitted).
           25
              Id. (citation omitted).
           26
              Id. (noting that a scintilla of evidence is not enough to defeat a summary judgment motion).
                                                        -4-
Case: 1:17-md-02807-JSG Doc #: 453 Filed: 09/07/21 5 of 13. PageID #: 19786

   Case No. 1:17-md-2807
   Gwin, J.

   . . . or is not significantly probative.” 27

                b. Defendants’ Summary Judgment Motion

           After the Court partially granted Defendants’ motion to dismiss, only Plaintiffs’

   negligence claim remains. 28

           Under Oklahoma law, a negligence claim requires that (1) Defendants owed Plaintiffs

   a duty of care; (2) Defendants breached their duty; and (3) Defendants’ breach caused

   Plaintiffs’ injury. 29

           Defendants argue that the Court should grant their motion for summary judgment

   because Plaintiffs’ claim fails on the duty and causation requirements. Viewing the facts in

   a light most favorable to Plaintiff, the Court disagrees.

                            i. Duty

           Defendants contend that they did not owe Plaintiffs a duty to prevent the data breach.

           Under Oklahoma law, except in certain circumstances, Defendants do not have a

   duty to “anticipate and prevent the intentional or criminal acts of a third party.” 30 Under

   Oklahoma law, Sonic Defendants owe Plaintiffs a duty if the Sonic Defendants’ “own

   affirmative act has created or exposed [Plaintiffs] to a recognizable high degree of risk of

   harm through such misconduct, which a reasonable [person] would have taken into

   account.” 31




           27
              Liberty Lobby, Inc., 477 U.S. at 249-50.
           28
              See Doc. 304 at 6–11.
           29
              Lowery v. Echostar Satellite Corp., 160 P.3d 959, 964 (Okla. 2007).
           30
              BancFirst v. Dixie Restaurants, Inc., No. CIV-11-174-L, 2012 WL 12879, at *3-4 (W.D. Okla. Jan. 4,
   2012) (citing J.S. v. Harris, 227 P.3d 1089, 1092–94 (Okla. Ct. App. 2009)).
           31
              J.S. v. Harris, 227 P.3d at 1092 (Okla. Ct. App. 2009) (citing Joyce v. M & M Gas Co., 672 P.2d
   1172, 1174 (Okla. 1983)).
                                                       -5-
Case: 1:17-md-02807-JSG Doc #: 453 Filed: 09/07/21 6 of 13. PageID #: 19787

   Case No. 1:17-md-2807
   Gwin, J.

          “Whether a duty exists is a threshold legal question for the court.” 32

          Sonic Defendants say that Plaintiffs have not and cannot show that Defendants’

   affirmative acts created a risk of harm from a data breach. 33 Defendants blame Infor, the

   point-of-sale system vendor, for creating the data breach harm through its acts and systems. 34

          The Court disagrees with Defendants’ argument. Sonic had a duty to prevent the

   criminal acts of hackers because Sonic’s affirmative acts created a risk of harm, and Sonic

   knew or should have known that the risk of hacking made its flawed security practices

   unreasonably dangerous.

                                 1. Affirmative Acts

          Sonic committed multiple affirmative acts exposing Plaintiffs to a high degree of risk.

          At the very least, the parties agree on two key Sonic actions: “(1) that Sonic created a

   permanently-enabled VPN tunnel that did not block foreign IP addresses” that gave Infor—

   and anyone with Infor’s credentials—access to each Infor-served franchise point-of-sale

   systems and “(2) that Sonic created, for Infor’s use in remotely accessing the VPN tunnel, the

   remote user credential ‘infor_nrowan’ without multi-factor authentication enabled.” 35

          The evidence, viewed in the light most favorable to Plaintiffs, also suggests two

   additional affirmative acts by Sonic Defendants. First, Sonic required franchisees to use

   middleware that did not support point-to-point encryption. In addition, Sonic controlled

   middleware upgrades, and caused delays that left franchisees operating vulnerable systems.

          Sonic developed and controlled the PAYS and POPS payment systems and required



          32
               McGehee v. Forest Oil Corp., 908 F.3d 619, 624 (10th Cir. 2018) (citing Oklahoma law).
          33
             Doc. 434 at 15.
          34
             Id. at 16.
          35
             Id. at 7–8.
                                                        -6-
Case: 1:17-md-02807-JSG Doc #: 453 Filed: 09/07/21 7 of 13. PageID #: 19788

   Case No. 1:17-md-2807
   Gwin, J.

   franchisees to process transactions through the PAYS or POPS systems. 36 Sonic Defendants

   also created and, to some extent, managed the VPN tunnel that the hackers used to access

   the franchisee customer’s payment card data. 37

           The parties present competing evidence on the extent to which the affected point-of-

   sale systems were protected by end-to-end or point-to-point encryption. 38 A forensic report

   concluded that in the PAYS system, data was encrypted at the time of payment but decrypted

   during processing. 39       Other evidence also suggests that the WinEPS 828 middleware

   transaction processing software did not allow end-to-end encryption. 40

           At the July 28, 2021 hearing, Sonic’s counsel suggested that franchisees’ systems had

   some point-to-point encryption. 41 Likely true. Sonic did not use the vulnerable WinEPS 828

   payment system with the POPS payment system. 42 Defendants’ briefs do not explain,

   however, how Infor could encrypt from end to end while using the WinEPS 828 payment

   system.

           Sufficient evidence also supports Plaintiffs’ argument that Sonic’s delays in

   introducing new versions of WinEPS affected Infor’s ability to transition to newer versions of

   the middleware software. 43 OpenEPS, a replacement for WinEPS 828, supports end-to-end



           36
               Doc. 431-1 at 7; see also Doc. 437-5 at 7, 9, 16 (Sonic Franchising LLC License Agreement).
           37
               Doc. 434 at 7. Defendants admit: “Sonic corporate assisted its franchisees in setting up a dedicated
   VPN solution for Infor’s exclusive use to permit Infor to remotely access the Infor POS Systems in order to push
   updates, service the systems, or troubleshoot any problems, for example.” Doc. 431-1 at 22.
            38
               Doc. 436 at 25-26.
            39
               Doc. 437-2 at 14 (Trustwave Report).
            40
               Doc. 437-17 at 52-54 (Ernst & Young Report).
            41
               Doc. 433 at 15:17-20.
            42
               Id. at 26:18.
            43
                For example, when introduced in 2014, WinEPS 828 was incompatible with Infor’s payment
   terminals. Doc. 437-7 at 2 (email from Sonic employee adopting statement by Infor employee). Infor informed
   Sonic of this problem in 2014, but Sonic did not solve the issue until 2016. Id. While waiting for Sonic to
   solve the compatibility problem, Infor needed to use an older version of the software, WinEPS 825. Id.
                                                         -7-
Case: 1:17-md-02807-JSG Doc #: 453 Filed: 09/07/21 8 of 13. PageID #: 19789

   Case No. 1:17-md-2807
   Gwin, J.

   encryption but Sonic did not make it available to Infor PAYS users before the data breach. 44

           Viewing the evidence in the light most favorable to Plaintiffs, Sonic required

   franchisees to use middleware transaction processing software that did not allow end-to-end

   encryption of payment card data. In doing so, Sonic precipitated the franchisees storing

   unencrypted transaction data on the franchisees’ servers. 45 The hackers then stole this

   unencrypted transaction data.

           Sonic’s actions were affirmative acts creating a foreseeable risk of harm.

                                2. Recognizable Risk of Harm

           Under Oklahoma law, not every defendant action that creates a foreseeable risk of

   harm creates a duty. 46 Rather, the question is whether a defendant “knew or should have

   known” of the risk of harm that made a defendant’s actions “unreasonably dangerous.” 47

           Sonic knew or should have known the risks in requiring franchisees to use a system

   with a permanently enabled access point protected only by a weak password, no point-to-

   point encryption, and outdated software. Sonic also should have recognized the risks in

   requiring franchisees to use a system that provided access without effective logging or log

   monitoring. 48

           The Sonic Defendants were aware of and concerned about hacking risks. Sonic was




           44
               Doc. 437-7 at 2 (email from Sonic employee adopting statement by Infor employee); Doc. 437-31
   at 2 (email from Sonic employee); Doc. 437-46 at 2 (emails from Sonic employees); Doc. 437-50 at 5 (Sonic
   presentation).
            45
               Doc. 437-2 at 14 (Trustwave Report): “At each location transactions occur either through a POPS
   environment, which is end-to-end encrypted, . . . or through a PAYS environment . . . Infor PAYS environment
   data is encrypted in transit between the terminal and radio server but decrypted at the radio server or the BoH
   system depending on the hardware in use at each location.”
            46
                McGehee, 908 F.3d at 625–626.
            47
               Id. at 625, 628 (citing Lowery, 160 P.3d at 964–65).
            48
               See Doc. 437-2 at 17-18 (Trustwave Report).
                                                        -8-
Case: 1:17-md-02807-JSG Doc #: 453 Filed: 09/07/21 9 of 13. PageID #: 19790

   Case No. 1:17-md-2807
   Gwin, J.

   aware of other similar breaches. 49 Sonic Defendants knew the danger of cybersecurity

   breaches and had given cybersecurity-related management and guidance to franchisees. 50

          In sum, Sonic Defendants created risks through multiple affirmative acts despite

   awareness of the risks.           Defendants’ affirmative actions created the opportunity for

   foreseeable harm when they created an insecure access point for Infor. Sonic knew or should

   have known that the Sonic-issued credentials providing access to the VPN were vulnerable

   to attack because they had no multifactor authentication and only a minimally complex

   password requirement. Defendants were aware of the risk of a hack as they had elsewhere

   taken different steps to protect themselves, consumers, and financial institutions. Finally,

   Sonic should have known the dangers in creating such a vulnerable access point to a system

   containing unencrypted credit card data. 51

          Given these facts, Defendants’ actions were “unreasonably dangerous.” Defendants

   owed Plaintiffs a duty.

                         ii. Causation

          Defendants also argue their actions did not proximately cause the data breach. 52 To

   Defendants, creating the VPN tunnel and providing Infor with hackable, non-multifactor

   credentials were not actions that caused the breach. 53 Defendants instead argue that the

   hackers’ breach and data theft acted as supervening causes that cut off Defendants’ liability. 54




          49
               See, e.g., Doc. 437-14.
          50
               See, e.g., Doc. 437-9; Doc. 437-10.
          51
             Doc. 437-17 at 52-54 (Ernst & Young Report).
          52
             Doc. 432 at 4.
          53
             Id.
          54
             Id. at 7.
                                                      -9-
Case: 1:17-md-02807-JSG Doc #: 453 Filed: 09/07/21 10 of 13. PageID #: 19791

    Case No. 1:17-md-2807
    Gwin, J.

           Proximate cause is typically a jury fact question. 55 Proximate cause is appropriate for

    summary judgment as a legal question only where “the evidence together with all inferences

    which may be properly deduced therefrom is insufficient to show a causal connection

    between the alleged wrong and the injury.” 56

           Further, in Oklahoma,

                   [f]or an intervenor’s act to become a “supervening cause” and
                   cut off possible liability for the original negligence, it must (1)
                   be independent of the primary negligence, (2) be adequate of
                   itself to bring about the injury complained of and (3) not be a
                   reasonably foreseeable event. When such an act qualifies as a
                   supervening cause, the original negligence mutates into a mere
                   condition and as a matter of law is no longer actionable. When,
                   however, the intervening act is a reasonably foreseeable
                   consequence of the primary negligence, the original wrongdoer
                   will not be relieved of liability. Also, where the primary act of
                   negligence is not superseded by a second cause—i.e., continues
                   to operate concurrently, so that damage is the result of both
                   causes acting in concert—each act may be regarded as the
                   proximate cause and the wrongdoers will be jointly and
                   severally liable for the plaintiff's compensable harm. 57

           Here, Sonic can only prevail by showing that the hackers’ criminal acts were

    independent of Sonic’s negligent security practices, that these criminal acts were adequate

    of themselves to bring about the hack, and that the hack was not a reasonably foreseeable

    event. Questions of material fact block Sonic-favorable findings on each of these three

    conclusions.

           Sonic’s role in creating the numerous and distinct vulnerabilities that separately

    contributed to Plaintiffs’ claimed injuries is a sufficiently disputed material fact. Sonic




           55
              Lockhart v. Loosen, 943 P.2d 1074, 1079–80 (Okla. 1997).
           56
              Id. at 1080 (citing Smith v. Davis, 430 P.2d 799, 800 (Okla.1967)).
           57
              Id. at 1079 (emphasis in original).
                                                       -10-
Case: 1:17-md-02807-JSG Doc #: 453 Filed: 09/07/21 11 of 13. PageID #: 19792

    Case No. 1:17-md-2807
    Gwin, J.

    inexplicably gave Infor access to over 760 Sonic franchisees’ payment systems without

    requiring dual authentication. 58       Sonic never required periodic password change nor

    required any minimal level of password complexity. 59 Sonic never limited foreign access to

    the VPN and never established a useful logging system tied to alerts. 60 Also, Sonic arguably

    used a middleware transaction processing software that could not accommodate end-to-end

    encryption. 61 Sonic disputes its responsibility for these problems but presents insufficient

    evidence to now resolve these questions.

           A reasonably jury could find that the hack was a foreseeable consequence of creating

    and maintaining a vulnerable entry point. Without the vulnerable Sonic-created access

    point, the hackers would not have been able to breach the affected restaurants’ point-of-sale

    systems and steal card information.           The failure to provide PAYS payment processing

    software that Infor could encrypt made card compromise foreseeable. The failure to limit

    access to domestic users and the failure to log and alert suspicious activity, made a greater

    card member loss foreseeable.

           Also, Sonic’s creation of a credential with permanently enabled access to the VPN

    tunnel made the damage worse. The harm from the vulnerable VPN channel “continue[d]

    to operate concurrently” because the hack was able to continue as long as the VPN remained

    accessible. Rather than a single-event intrusion, the Sonic hackers used the VPN credential

    for more than six months to mine more and more franchisees’ data. 62




           58
              Doc. 436 at 5, 23-24.
           59
              Id. at 22-23; see also Doc. 437-2 at 17 (Trustwave Report).
           60
              Doc. 436 at 16, 22; see also Doc. 437-2 at 17-18, 47-48 (Trustwave Report).
           61
              Doc. 436 at 25-26.
           62
              Doc 437-2 at 8-9, 17 (Trustwave Report).
                                                      -11-
Case: 1:17-md-02807-JSG Doc #: 453 Filed: 09/07/21 12 of 13. PageID #: 19793

    Case No. 1:17-md-2807
    Gwin, J.

            Sufficient evidence also supports an argument that, independent of the VPN failure,

    end-to-end encryption would have stopped the damage. Independent of the VPN failure,

    blocks on foreign users would have stopped the damage. Independent of the VPN failure,

    logging and alerts would have reduced the damage. Sonic fails to show that the hackers’

    acts superseded Sonic’s acts.

            Further, even if Sonic Defendants had never experienced a data breach in this way,

    many other retail companies had suffered similar data breaches. That is why Sonic’s other

    VPN credentials used multifactor authentication. 63         And that is why Sonic documents

    nominally required “external support personnel” to use multifactor authentication. 64 Indeed,

    Sonic’s actions addressing the hack underscore the importance of this security measure.

    Once Sonic enabled multifactor authentication for the “infor_nrowan” credential, the

    hackers lost access to customer card data. 65

            On this record, a reasonable jury could find that the hack was not an independent

    cause of the Plaintiffs’ injury. Arguably, Plaintiffs needed to reissue cards and reimburse

    fraudulent charges because customers’ card data was stolen in a data breach made possible

    because Sonic created a vulnerable entry point.

            There is sufficient evidence that Sonic Defendants’ actions were the proximate cause

    of Plaintiffs’ injury to make summary judgment inappropriate. Proximate cause is a question

    for the trier of fact in this case.




            63
               Doc. 433 at 18:15–19:3.
            64
               Doc. 437-14.
            65
               Doc. 437-2 at 9, 18 (Trustwave Report).
                                                         -12-
Case: 1:17-md-02807-JSG Doc #: 453 Filed: 09/07/21 13 of 13. PageID #: 19794

    Case No. 1:17-md-2807
    Gwin, J.

       II. Conclusion

          For the foregoing reasons, the Court DENIES Defendants’ summary judgment motion.



    ITS IS SO ORDERED.

    Dated: September 7, 2021                    s/      James S. Gwin
                                                JAMES S. GWIN
                                                UNITED STATES DISTRICT JUDGE




                                            -13-
